internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------ --------------------------------------- --------------------------------------- in re --------------------------------------- ----------------------- ----------------------------------------------- ------------------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 - plr-161827-03 date date ----------------------------------------------- legend fund ----------------------------------------------------------------------------- state countries ---------------------------------------------------------------------------------------------------------------- x y dear ------------- ------------ --- --- this responds to your request for a ruling dated date and --------------------------------------------------------------- supplemental correspondence dated date submitted on behalf of fund fund requests a ruling that it will not recognize gain_or_loss under sec_852 of the internal_revenue_code_of_1986 upon the distribution of stock or other_securities in redemption of shares of fund upon the request of a shareholder pursuant to a tender offer facts plr-161827-03 fund is a closed-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act its shares are listed and traded on two major exchanges fund is organized as a corporation under the laws of state fund has qualified and elected to be treated as a regulated_investment_company ric under subchapter_m part i of the code fund invests in equity securities of corporations organized under the laws of or with a principal office in countries fund holds a large percentage of relatively less liquid securities as its portfolio is presently composed certain of the markets in which fund invests have smaller capitalizations than markets of more developed countries fund s shares have historically traded at a substantial discount to the net asset value of fund s portfolio in order to combat the substantial market_discount at which its shares trade fund is now proposing to conduct up to three in-kind tender offers by distributing portfolio securities in_kind fund avoids having to make large liquidations of portfolio securities on the exchanges where these securities trade this will help avoid depressing the prices of these portfolio securities pursuant to the terms of each tender offer shareholders will have the right to demand to redeem up to x of fund s outstanding shares at a purchase_price paid in_kind equal to y of net asset value if any tender offer is oversubscribed fund will be required to prorate the number of shares repurchased from participating shareholders shareholders redeeming shares pursuant to a tender offer will receive in_kind pro_rata distributions of portfolio securities determined as described below equal to y of the aggregate net asset value of the shares being redeemed fund represents that it will distribute to a shareholder exercising a redemption right a pro_rata share of each of the securities held by fund except for a securities that are subject_to restrictions on resale or transfer such as private_placement securities b securities that if distributed would be required to be registered under the federal securities laws c securities issued by entities in countries that restrict or prohibit the holdings of securities by non-residents other than through qualified_investment vehicles or whose distribution would otherwise be contrary to applicable local laws rules or regulations d portfolio assets that involve the assumption of contractual obligations such as derivatives or that require special trading facilities or that can only be traded with the counterparty to the transaction and e securities which are not traded on a public securities market and for which quoted bid and ask prices are not available consistent with the conditions imposed by the securities exchange commission sec on closed-end funds such as fund in seeking orders to permit in- plr-161827-03 kind tender offers to limit distributed securities to those with readily available market quotations fund represents that the stock other_securities and cash distributed in consideration of the tendered shares will have an aggregate federal_income_tax basis that as a percentage of the fund's aggregate federal_income_tax basis in all its assets prior to a tender offer is no more than percentage_point lower than the percentage of the assets that are being distributed by the fund for example if a total of of fund assets are distributed pursuant to a tender offer the fund's aggregate federal_income_tax basis in all assets distributed in the tender will equal not less than of the fund's aggregate tax basis in all its assets prior to the tender offer law and analysis sec_311 of the code provides in general that if a corporation distributes appreciated_property to a shareholder it recognizes gain as if the property were sold to the distributee at its fair_market_value sec_852 provides however that sec_311 shall not apply to any distribution by a ric to which subchapter_m part i applies if the distribution is in redemption of its stock upon the demand of its shareholder sec_317 defines a redemption as the acquisition of a corporation s stock by the corporation from a shareholder in exchange for property sec_317 defines property as money securities and any other_property except stock in the corporation making the distribution or rights to acquire such stock sec_852 does not define the term aredemption upon demand of a shareholder elsewhere in the tax law the term has been read to apply to redemptions of stock in an open-end regulated_investment_company cf sec_162 h_r conf_rep no 99th cong 2d sess pincite under applicable securities law an open-end management company is a management company which is offering_for_sale or has outstanding any redeemable security of which it is the issuer u s c ' 80a-5 a a redeemable security is defined as any security other than short-term paper under the terms of which the holder upon its presentation to the issuer or to a person designated by the issuer is entitled whether absolutely or only out of surplus to receive approximately his proportionate share of the issuer s current net assets or the cash_equivalent thereof u s c ' 80a-2 fund is not an open-end fund and does not issue redeemable securities within the meaning of the act pursuant to the terms of the proposed three tender offers however fund will be authorized to redeem a limited amount of its shares were it plr-161827-03 required to sell assets to meet these redemption requests fund like a similarly situated open-end fund would be exposed to the market risk of disadvantageous sale prices and to the risk of potential depletion of its holdings the policy concerns underlying sec_852 that are applicable to an open-end fund are therefore also applicable to fund fund has represented that it will distribute a pro_rata share of each of its securities to a redeeming shareholder subject_to exceptions described above and that the securities distributed will have an aggregate tax basis that as a percentage of the fund s aggregate tax basis in all its assets prior to the redemption is no more than percentage_point lower than the percentage of the assets that are being distributed by the fund the transaction therefore will neither defer the recognition of gain to fund s nonredeeming shareholders nor permit the disproportionate deferral of tax at fund s level accordingly we rule that fund will recognize neither gain nor loss under sec_852 of the code upon the distribution of stock or other_securities in redemption of its shares upon the request of a shareholder pursuant to the proposed tender offer no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described in this letter except as expressly provided in particular no opinion is expressed with respect to the tax treatment of any foreign_currency_gain_or_loss that may arise from this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund for each taxable_year in which it distributes stock or other_securities in redemption of its shares upon the request of a shareholder as described in this letter sincerely yours susan thompson baker assistant to the branch chief branch office of associate chief_counsel financial institutions products
